AMENDMENT NUMBER TWO TO THE AMENDED AND RESTATED
SALARY CONTINUATION AGREEMENT

 

This AMENDMENT NUMBER TWO TO THE AMENDED AND RESTATED SALARY CONTINUATION
AGREEMENT (“Amendment”) is made and entered into this 26th day of July, 2012 by
and between SOUTHERN COMMUNITY BANK AND TRUST (the “Bank”) and Merle B. Andrews
(the “Executive”). The effectiveness of this Amendment is subject to the
consummation (the “Closing”) of the transactions contemplated by the Agreement
and Plan of Merger by and among the Company, Capital Bank Financial Corp. (the
“Purchaser”) and Winston 23 Corporation (“Merger Sub”), dated March 26, 2012
(the “Merger Agreement”), and if the Closing does not occur because the Merger
Agreement is terminated, this Amendment shall not become effective and will be
of no force or effect.

 

WHEREAS, the Executive is currently employed with the Bank and is party to the
Amended and Restated Salary Continuation Agreement, dated as of March 14, 2007,
as amended (the “Salary Continuation Agreement”);

 

WHEREAS, the amendment of the Salary Continuation Agreement is required in order
to comply with Section 7.2(g) of the Merger Agreement;

 

WHEREAS, Section 7.1 of the Salary Continuation Agreement provides that the
Salary Continuation Agreement may be modified by the mutual written consent of
both the Bank and the Executive;

 

WHEREAS, as a predicate to the entering into of the Merger Agreement by
Purchaser and Merger Sub and a condition to the Closing, in order to preserve
the value and goodwill of the Company and the Bank, the Merger Agreement
contemplates, among other things, that the Executive shall enter into this
Amendment, which shall become effective upon the Closing;

 

WHEREAS, within fifteen days of executing this Amendment, the Bank shall pay the
Executive one hundred dollars ($100), less applicable withholdings, in
connection with his execution of this Amendment (the “Amendment Bonus”); and

 

WHEREAS, the parties to the Salary Continuation Agreement desire to amend the
Salary Continuation Agreement as provided in this Amendment.

 

NOW, THEREFORE, in consideration of the Amendment Bonus, the mutual covenants
and agreements set forth below and other good and valuable consideration,
including the payment of the Merger Consideration (as defined in the Merger
Agreement) in connection with the Closing with respect to shares of Company
common stock, stock options and restricted stock held by the Executive, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Salary Continuation Agreement shall be amended as follows:

 

1.Section 2.4(a) of the Salary Continuation Agreement is hereby amended to read
as follows:

 

“Amount of benefit: The benefit under this Section 2.4 shall equal $290,103.”

 

2.Section 2.4(b) of the Salary Continuation Agreement is hereby amended to read
as follows:

 

“Payment of benefit: The Bank shall, subject to the execution and nonrevocation
of a waiver and release in the form provided by the Bank within three (3) days
of the Change in Control, pay the Change-in-Control benefit under Section 2.4 of
this Agreement to the Executive in a lump sum on the tenth (10th) day
immediately following the Change in Control. If the Executive receives the
benefit under this Section 2.4 because of the occurrence of a Change in Control,
the Executive shall not be entitled to claim additional benefits under this
Agreement.”

 



 

 

 

 

3.Section 9.3 of the Salary Continuation Agreement is hereby amended to read as
follows:

 

“9.3 Article 9 Survives Termination. The rights and obligations set forth in
this Article 9 shall survive termination of this Agreement and of the Executive
employment for any reason.”

 

4.             The Company, the Bank nor any of their respective affiliates
shall be required to incur any additional compensation expense in connection
with this Amendment due to the application of Section 409A of the Internal
Revenue Code of 1986, as amended.

 

5.             This Amendment may be executed in counterparts, each of which
shall be an original, with the same effect as if the signatures affixed thereto
were upon the same instrument.

 

6.             The parties to this Amendment have read this Amendment,
understand it and voluntarily accept its terms. The Executive acknowledges that:
(i) this Amendment is executed voluntarily and without any duress or undue
influence on the part or behalf of the Company, the Bank or any of their
respective affiliates; (ii) this entire Amendment is written in a manner
calculated to be understood by him; (iii) he has been advised by the Bank to
seek the advice of legal counsel before entering into this Amendment; (iv) the
Executive has been provided with a reasonable period of time to consider the
terms and conditions of this Amendment; (v) the Executive is fully aware of the
legal and binding effect of this Amendment; and (vi) to the extent he executes
this Amendment before he does so knowingly and voluntarily and only after
consulting his attorney or affirmatively waiving his right to consult with his
attorney. In addition, the Executive acknowledges and agrees that he has had the
assistance of counsel of his choosing in the negotiation of this Amendment,
including with respect to tax matters, or he has chosen not to have the
assistance of counsel.

 

6.             This Amendment shall be governed by and construed in accordance
with the laws of the State of North Carolina.

 

7.             Except with respect to Sections 2.4 and 9 of the Salary
Continuation Agreement (each as amended hereby), upon the Closing, the Salary
Continuation Agreement shall be terminated and be no longer of any force and
effect and the Executive shall no longer have any rights thereunder.

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
set forth above.

 







Executive   Southern Community Financial Corporation                         /s/
Merle B. Andrews   By: /s/ James Hastings  Merle B. Andrews     James Hastings 



 

 

 



 